FILED
                             NOT FOR PUBLICATION                              MAR 22 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE LUIS CARREON-LUGO,                          No. 08-72549

               Petitioner,                       Agency No. A097-469-142

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Jose Luis Carreon-Lugo, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order sustaining the government’s

appeal from an immigration judge’s decision granting his application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law, Hernandez v. Mukasey, 524 F.3d 1014, 1017 (9th

Cir. 2008), and we dismiss in part and deny in part the petition for review.

         We lack jurisdiction to review the BIA’s discretionary determination that

Carreon-Lugo failed to show that his removal would result in exceptional and

extremely unusual hardship to his qualifying relatives. See Martinez-Rosas v.

Gonzales, 424 F.3d 926, 930 (9th Cir. 2005). Carreon-Lugo’s contentions that the

BIA engaged in improper factfinding, failed to consider all the evidence, and failed

to consider the cumulative impact of his hardship evidence are not supported by

the record and do not amount to colorable legal or constitutional claims. See

Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009); see also 8 C.F.R.

§ 1003.1(d)(3)(ii) (BIA may review questions of law, discretion, and judgment de

novo).

         Contrary to Carreon-Lugo’s contention, the BIA’s interpretation of the

hardship standard falls within the broad range authorized by the statute. See

8 U.S.C. § 1229b(b)(1)(D); Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004-06

(9th Cir. 2003).

         Carreon-Lugo’s claim that the government’s appeal to the BIA was defective

is not supported by the record.




                                            2                                     08-72549
Carreon-Lugo’s remaining contention is not persuasive.

PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                  3                      08-72549